Title: Thomas Jefferson to George Hay, 31 August 1811
From: Jefferson, Thomas
To: Hay, George


          
                  Dear Sir 
                   
                     Monticello 
                     Aug. 31. 11.
          
		  
		  
		  Mr Bolling Robertson proposing to return shortly to N. Orleans to resume the practice of the law there, I have thought it best to engage him to conduct the examination of witnesses there when we get to that stage of Livingston’s suit. and in order that he might understand the points which are likely to be made in the cause, I have communicated to him my view of it. a great proportion of the facts on which it rests, are such as both parties will probably readily admit, differing only as to the law arising on those facts. would it not be better for
			 him to propose to Livingston to agree these facts in writing, in order to curtail the trouble as well as the volume of evidence? the most material facts on which we shall differ are those respecting the injury already
			 done and likely to ensue from Livingston’s works. 
		   the approbation by the Spanish govmt of Gravier’s fauxbourg, that the batture was not included in the Inventory of sale, the perseverance of the former government in keeping it clear of intruders Etc Etc on which testimony will be to be taken.
			 
		  
		  for this purpose would it be best for us to communicate to E.L. our statement of facts & let him strike out from it those he does not admit, or require a statement from him also, have it collated with ours by mr Robertson & himself, and those facts selected in which both agree? the latter is probably
			 best but I leave this to you gentlemen of the law.
			 
		  
		  
		  
		  mr Robertson will suggest to you proper names to insert for Commissioners, to wit, Benjamin Morgan, Moreau de Lislet, Derbigny Etc he can also give you interesting information as to the facility with which our adversary may obtain there proof of any thing he pleases. Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        